Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 10, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153729(23)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  RONNIE MADSON, JR.,                                                                         Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellant,
                                                             SC: 153729
  v                                                          COA: 331605
                                                             Lenawee CC: 11-037046-DC
  LATOYA JASO,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of Michigan Coalition of Family Law
  Appellate Attorneys to participate as amicus curiae and file a brief in support of the
  application for leave to appeal is GRANTED. The amicus brief submitted on June 2,
  2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 10, 2016